IN RE OKLAHOMA BAR ASSOC. ALTERNATIVE METHOD TO CONDUCT 2020 ANNUAL MEETING



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN RE OKLAHOMA BAR ASSOC. ALTERNATIVE METHOD TO CONDUCT 2020 ANNUAL MEETING

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN RE OKLAHOMA BAR ASSOC. ALTERNATIVE METHOD TO CONDUCT 2020 ANNUAL MEETING2020 OK 60Case Number: SCBD-6938Decided: 06/29/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 60, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 

IN RE: OKLAHOMA BAR ASSOCIATION ALTERNATIVE METHOD TO CONDUCT 2020 ANNUAL MEETING
ORDER ALLOWING ALTERNATIVE METHOD TO CONDUCT THE 
2020 OKLAHOMA BAR ASSOCIATION ANNUAL MEETING
This matter comes on before this Court upon an Application for an Order Allowing Alternative Method to Conduct the 2020 Oklahoma Bar Association Annual Meeting. This Court finds that it has jurisdiction over this matter and makes the following order.
That in the interest of the safety and health of its members, if the Oklahoma Bar Association deems it is unable to conduct the elections and other House of Delegate business pursuant to its Bylaws, the Oklahoma Bar Association is authorized to use alternative means to conduct the business of the House of Delegates including allowing delegates to vote by mail.
DONE BY THE SUPREME COURT IN CONFERENCE this 29TH day of JUNE, 2020.
/S/CHIEF JUSTICE
ALL JUSTICES CONCUR

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA